Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156409(38)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
  ________________________________________                                                                   Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  In re Estate of EDWARD SADORSKI, SR.,                                                                               Justices
  Deceased.
  ________________________________________
  ANN SADORSKI,
           Appellant,
                                                                    SC: 156409
  v                                                                 COA: 332416
                                                                    Macomb PC: 2014-214780-DE
  KAREN MAHER, EDWARD SADORSKI, JR.,
  KENNETH SADORSKI, and ESTELLE
  SADORSKI,
             Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of appellant to extend the time for filing
  her reply is GRANTED. The reply will be accepted for filing if submitted on or before
  October 31, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 20, 2017
                                                                               Clerk